COURT OF 
APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-173-CV
  
  
  
IN 
THE INTEREST OF D.R., A CHILD
  
  
  
----------
 
FROM 
THE 233RD DISTRICT COURT OF TARRANT COUNTY
 
----------
 
MEMORANDUM OPINION1 AND JUDGMENT
------------
        On 
November 4, 2004, we notified appellant, in accordance with rule of appellate 
procedure 42.3(c), that we would dismiss this appeal unless the $125 filing fee 
was paid.  Tex. R. App. P. 42.3(c). Appellant has 
not paid the $125 filing fee.  See Tex. R. App. P. 5, 12.1(b).
        Because 
appellant has failed to comply with a requirement of the rules of appellate 
procedure and the Texas Supreme Court's order of July 21, 1998, 2 
we dismiss the appeal.  See Tex. 
R. App. P. 42.3(c), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 5.
   
  
                                                                  PER 
CURIAM
 

 
PANEL 
D: HOLMAN, GARDNER and WALKER, JJ.
 
DELIVERED: 
December 16, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
July 21, 1998 “Order Regarding Fees Charged in Civil Cases in the Supreme 
Court and the Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).